Citation Nr: 0125546	
Decision Date: 10/30/01    Archive Date: 11/05/01

DOCKET NO.  01-07 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an increased evaluation for post-operative 
right knee arthroplasty, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Pflanz, Associate Counsel


INTRODUCTION

The veteran had active service from October 1946 to August 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Boise, Idaho, 
Department of Veterans Affairs (VA) Regional Office (RO) 
dated in April 2001 in which the RO continued the veteran's 
30 percent rating for post-operative right knee arthroplasty. 


FINDING OF FACT

The veteran's post-operative right knee arthroplasty is 
manifested by full range of motion. 


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for post-
operative right knee arthroplasty have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257-
5055 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Matters

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  Regulations 
implementing the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)), are now 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326).  The VCAA and the implementing regulations pertinent 
to the issue on appeal are liberalizing and are therefore 
applicable to the issue on appeal.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  The Act and the implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

In Bernard v. Brown, 4 Vet. App. 384 (1993), the Court held 
that when the Board addresses in its decision a question that 
had not been addressed by the RO, it must consider whether 
the claimant has been given adequate notice of the need to 
submit evidence or argument on that question and an 
opportunity to submit such evidence and argument and to 
address that question at a hearing, and, if not, whether the 
claimant has been prejudiced thereby.  Id. at 392-94.

The Board finds that the veteran is not prejudiced by its 
consideration of his claim pursuant to this new legislation 
and implementing regulations insofar as VA has already met 
all notice and duty to assist obligations to the veteran 
under the new law and regulations.  In essence, the veteran 
in this case has been notified as to the laws and regulations 
governing increased ratings, to include specific to his claim 
of post-operative right knee arthroplasty.  Also, by 
information letters, rating actions, the statement of the 
case and supplemental statements of the case, the veteran has 
been advised of the evidence considered in connection with 
his appeal, and the evidence potentially probative of the 
claim throughout the procedural course of the claims process.  
The RO has attempted to associate records identified by the 
veteran with the claims file.  Finally, the veteran has 
offered argument as to the merits of his claim, and has been 
specifically advised as to the substance of the VCAA. 

For the reasons set out above, the veteran will not be 
prejudiced as a result of the Board deciding this claim 
without first affording the RO an opportunity to consider the 
claim anew in light of the newly published regulations found 
at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326), 
or without first affording the veteran opportunity to respond 
specific to the new regulatory language.  A remand for 
adjudication by the RO would thus serve only to further delay 
resolution of the veteran's claim.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

Factual Background

In January 1979, the veteran filed an original claim for 
service connection for his right knee.  In a rating decision 
dated in March 1979, the RO granted service connection for 
residuals of right knee surgery and assigned a noncompensable 
rating, effective January 24, 1979.  In a rating decision 
dated in August 1998, the RO increased the veteran's rating 
for his right knee surgery residuals to 10 percent disabling, 
effective January 27, 1998.  

The veteran underwent right total knee arthroplasty in 
February 2000.  In a rating decision dated in March 2000, the 
RO increased the veteran's rating to 100 percent, effective 
February 21, 2000 and decreased to 30 percent effective April 
21, 2001.  

In an June 2000 medical report, the veteran's private 
physician, Dr. Djernes, found that the electrodiagnostic 
study of the veteran was suggestive of a distal sensory motor 
polyneuropathy of moderate degree.  

The veteran reported for a VA examination in March 2001.  The 
veteran stated that prior to the knee replacement surgery, 
the knee gave him severe pain, but at the time of the 
examination, he stated that the knee was not painful like it 
was before.  He was not using a crutch, brace, cane, 
corrective shoes, or any other assistive device at the time 
of the examination.  He reported doing daily recreational 
walking that was limited by an unusual idiopathic peripheral 
neuropathy involving his legs, arms, and tongue which 
developed after his surgery, but was not a consequence of the 
surgery.  The veteran believed that without this peripheral 
neuropathy, he would be able to walk much farther.  The 
veteran stated that he had to limit his squatting and 
kneeling and that he had difficulty arising from the floor.  
He reported that his knees buckled all of the time.  There 
was no evidence of dislocation or recurrent subluxation, nor 
was there evidence of inflammatory arthritis or flare-ups of 
disease activity.  The examiner noted that the veteran was 
able to walk 300 feet with a normal and confident gait.  The 
examiner noted a well-healed scar on the right knee.  He 
found no right knee effusion and concluded that the 
quadriceps muscles were strong.  Active extension of the knee 
joint was to zero degrees while flexion was to 145 degrees.  
There was only minimal anterior laxity or anterior drawer 
sign bilaterally.  There was no pain on range of motion of 
the joint.  The assessment was that the veteran was doing 
well status post right total knee arthroplasty 13 months ago.    

Rating Evaluations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2001).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2001).  In 
determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. 
§§ 4.1, 4.2 (2001), which require the evaluation of the 
complete medical history of the veteran's condition.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]ompensation for service-connected injury is 
limited to those claims which show present disability" and 
held:  "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2001).  All benefit of the doubt 
will be resolved in the veteran's favor. 38 C.F.R. 
§ 4.3 (2001).

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (2001).  It 
is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes, as seen by the separate 
assignment of evaluations based on instability and arthritis 
with limitation of motion; however, the critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

Analysis

The veteran is service-connected at 30 percent for post-
operative right knee arthroplasty pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257-5055.  Under Diagnostic Code 
5257, a knee impairment with recurrent subluxation and 
lateral instability is rated 10 percent when slight, 20 
percent when moderate, and 30 percent when severe.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  Diagnostic Code 5055 provides 
that for one year following implantation of a prosthesis a 
100 percent disability rating will be assigned.  With chronic 
residuals consisting of severe painful motion or weakness in 
the affected extremity, a 60 percent rating is appropriate.  
With intermediate degrees of residual weakness, pain or 
limitation of motion, the knee should be rated by analogy to 
Diagnostic Codes 5256, 5261, or 5262.  The minimum rating is 
30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5055 (2001).

The Board has reviewed the evidence of record and finds an 
evaluation in excess of 30 percent for post-operative right 
knee arthroplasty is not warranted.  After the veteran 
underwent right total knee arthroplasty in February 2000, he 
stated that the knee was not painful like it was before.  He 
was not using any assistive devices and was going for daily 
walks, although he reported that his knees buckled all of the 
time.  The March 2001 examiner found no evidence of 
dislocation or recurrent subluxation, nor was there evidence 
of inflammatory arthritis or flare-ups of disease activity.  
There was no right knee effusion.  Active extension of the 
knee joint was to zero degrees while flexion was to 145 
degrees.  There was only minimal anterior laxity or anterior 
drawer sign bilaterally.  There was no pain on range of 
motion of the joint.  The assessment was that the veteran was 
doing well status post right total knee arthroplasty 13 
months ago.  The foregoing competent medical evidence 
indicates that the veteran does not suffer from chronic 
residuals consisting of severe painful motion or weakness of 
the right knee as contemplated by a 60 percent rating under 
Diagnostic Code 5055.  Similarly, it does not have an 
intermediate degree of disability.  Thus, his claim for an 
increased rating under this Diagnostic Code must be denied.  

The Board notes that to the extent that the veteran has 
reported that the knee buckles, there is no objective 
evidence of subluxation or of nonunion or loose motion or 
malunion.  There was only minimal laxity.  He is competent to 
report that he is worse or entitled to a higher evaluation.  
However, the observation of a skilled professional is more 
probative of the degree of the veteran's impairment.  

However, consideration must also be given to any limitation 
of function affecting the right knee.  See Deluca; VAOPGCPREC 
9-98 (1998); VAOPGCPREC 23-97 (1997).  Under Diagnostic Code 
5260, flexion of the leg limited to 60 degrees warrants a 
zero percent evaluation; flexion limited to 45 degrees 
warrants a 10 percent evaluation; flexion limited to 30 
degrees warrants a 20 percent rating; and flexion limited to 
15 degrees warrants a 30 percent evaluation.  38 C.F.R. Part 
4, Diagnostic Code 5260.  Under Diagnostic Code 5261, 
extension of the leg limited to five degrees warrants a zero 
percent evaluation; extension limited to 10 degrees warrants 
a 10 percent evaluation; extension limited to 15 degrees 
warrants a 20 percent evaluation; extension limited to 20 
degrees warrants a 30 percent evaluation; extension limited 
to 30 degrees warrants a 40 percent evaluation; and extension 
limited to 45 degrees warrants a 50 percent evaluation. 38 
C.F.R. Part 4, Diagnostic Code 5261.  

The March 2001 VA examiner found that flexion of the right 
knee joint was to 145 degrees.  Extension of the right knee 
joint was to zero during both examinations.  Both examiners 
found a normal range of motion of the right knee.  Clearly, 
the criteria for any compensable rating under either 
Diagnostic Code 5260 or 5261 are not met.  In regard to the 
veteran's functional impairment, the function of the knee is 
to help ambulate.  The examiner specifically determined that 
the veteran had a normal gait.  Although the veteran has 
complained of weakness, the examiner determined that the 
tested muscles were strong.  The medial and collateral 
ligaments were tight with only minimum laxity.  The examiner 
specifically determined that there was no pain on movement.  
The Board again notes that the veteran is competent to report 
that he has weakness, inability to squat or kneel and that he 
has loss of balance and coordination.  However, we conclude 
that the observations of a medical professional establishing 
normal strength, no pain on motion, intact ligaments, full 
range of motion and a normal gait, are more probative of the 
degree of the veteran's impairment.  We conclude that the 
veteran's disability, including all functional impairment is 
consistent with the minimum evaluation for arthroplasty and 
the he does not have severe postoperative residuals or an 
intermediate degree of impairment warranting a higher 
evaluation.  The Board has considered the veteran's lay 
statement s and the medical evidence and concludes that the 
preponderance of the evidence is against the claim.  There is 
no doubt to be resolved.  

Consideration of other potentially applicable diagnostic 
codes is required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Diagnostic Code 5256 provides that a 30 percent 
evaluation will be assigned for favorable ankylosis of either 
knee.  38 C.F.R. § 4.71a, Diagnostic Code 5256 (2001).  
Additionally, there is no competent medical evidence of 
ankylosis of the right knee or impairment warranting rating 
by analogy, therefore Diagnostic Code 5256 is not for 
application.    

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2001), whether or not they were raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, there is no evidence of other separate 
manifestations of disability not contemplated in the assigned 
30 percent evaluation.  38 C.F.R. § 4.14 (2001); Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994).

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) (2000) is warranted. That regulation provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence showing that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.   

The facts of this case do not show that the veteran's post-
operative right knee arthroplasty results in marked 
interference with his employment or that such requires 
frequent periods of hospitalization.  The percentage ratings 
under the Schedule are themselves representative of the 
average impairment in earning capacity resulting from 
diseases and injuries.  38 C.F.R. § 4.1 specifically sets out 
that "[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability." 

The Board must address the veteran's scars on his right knee.  
A 10 percent disability evaluation is warranted for 
superficial scars which are poorly nourished and have 
repeated ulcerations, which are tender and painful on 
objective demonstration, or which limit the function of the 
body part that they affect.  38 C.F.R. Part 4, Diagnostic 
Codes 7803, 7804, 7805 (2001).  The March 2001 examiner noted 
a well-healed scar on the right knee.  There is no medical 
evidence that the scar is poorly nourished, ulcerated, 
painful, tender, or as limiting the function of the veteran's 
right knee.  Additionally, the veteran has not reported such 
symptoms regarding his scars.  Thus, the Board finds that a 
separate 10 percent evaluation for the veteran's scar is not 
warranted.

The veteran has also referenced his peripheral neuropathy.  
However, an examiner determined that the neuropathy was not 
related to the service connected disability or the operative 
procedure.  Therefore, the degree of impairment attributable 
to disability not associated with the service connected knee 
arthroplasty may not be considered in evaluating the claim.  
38 C.F.R. § 4.14 (2001). 



ORDER

Entitlement to an increased evaluation for post-operative 
right knee arthroplasty, currently evaluated as 30 percent 
disabling, is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

